Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered February 20, 1990, convicting him of attempted arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to sustain a verdict of guilt in that the People failed to prove beyond a reasonable doubt that he intended to start a fire and damage the complainant’s car. Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. After having an argument with the complainant, the defendant told her that he was going to burn her car. The complainant and two others then observed the defendant pour gasoline on the tire and hood of the complainant’s car and put a flaming cigarette lighter, which was extinguished by the wind, near the gasoline three times. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the jury charge with respect to the issue of intent was confusing and misleading is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bryant, 122 AD2d 220; People v Flores, 113 AD2d 899) and, in *724any event, is without merit. Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.